Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.          Claims 1, 2, 5, 10-13, 15 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mou Dan (CN 106564078), hereinafter Mou, as provided with the IDS submitted on 04/30/2020. Regarding claim 1, Mou teaches a hair grooming appliance (1, 2) comprising: a hair grooming device (3, 7, 12, 14); a drive assembly (4, 5, 6, 9) coupled to the hair grooming device and configured to drive the hair grooming device; and a handle 2, wherein the hair grooming device and the handle 2 are pivotably connected at a hinge and rotate relative to each other about a pivot axis extending through the hinge.  See Figs. 1-7 in Mou.
            Regarding claim 2, Mou teaches everything noted above including that the handle 2 and the hair grooming device (3, 7, 12, 14) are able to rotate relative to each other about the pivot axis between a closed position and an opened position, wherein the hinge is at an end of the hair grooming appliance when the hair grooming appliance is in the closed position.  

           Regarding claim 10, Mou teaches a hair grooming appliance comprising: a trimmer comprising a blade assembly (3, 7) and a drive assembly (4, 5, 6, 9) coupled to the blade assembly, the drive assembly including an electric drive motor 6 and a linkage 4, the motor coupled to the linkage and the linkage coupled to the blade assembly and configured to reciprocate at least one blade of the blade assembly; and a handle 2, wherein the trimmer and handle are pivotably connected at an end of the hair grooming appliance, wherein the trimmer and the handle are configured to pivot between an opened position and a closed position.  
           Regarding claim 11, Mou teaches everything noted above including that the trimmer includes a blade head 13 configured to house the blade assembly. See Fig. 3 in Mou. 
           Regarding claim 12, Mou teaches everything noted above including that the handle 2 defines a blade head receiving slot (shown in Fig. 2) on a first side of the handle 2, wherein the blade head receiving slot is configured to receive the blade head when the trimmer and the handle are in the closed position.  
           Regarding claim 13, Mou teaches everything noted above including a comb 12 configured to extend over the blade head and the hair removing assembly when the trimmer and the handle are in the opened position.  
          Regarding claim 15, Mou teaches everything noted above including that the blade head receiving slot is configured to receive the blade head and the comb 12 
          Regarding claim 16, Mou teaches everything noted above including that the handle 2 and the trimmer are able to rotate relative to each other about an axis located at an end of the hair grooming device.  

3.          Claims 1-3, 5, 10-12, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamada et al (3,797,109), hereinafter Yamada.  Regarding claim 1, Yamada teaches a hair grooming appliance (2, 6) comprising: a hair grooming device 32 (Fig. 7); a drive assembly 5 coupled to the hair grooming device and configured to drive the hair grooming device 32; and  a handle 2, wherein the hair grooming device and the handle 2 are pivotably connected at a hinge (Fig. 5) and rotate relative to each other about a pivot axis extending through the hinge.  See Figs. 1-7 in Yamada. 
            Regarding claim 2, Yamada teaches everything noted above including that the handle 2 and the hair grooming device 32 are able to rotate relative to each other about the pivot axis between a closed position and an opened position, wherein the hinge is at an end of the hair grooming appliance (2, 6) when the hair grooming appliance is in the closed position. It should be noted that the closed position is defined by a position where the hair grooming device 32 is perpendicular to the longitudinal axis of the handle, and the closed position is defined by a position where the hair grooming device is aligned with the longitudinal axis of the handle.

          Regarding claim 5, Yamada teaches everything noted above including that the drive assembly 5 is selectively moveable between an ON state and an OFF state by a switch 11.           
           Regarding claim 10, Yamada teaches a hair grooming appliance (2, 6) comprising: a trimmer 32 comprising a blade assembly (Fig. 7) and a drive assembly (defined by motor 5 and inherently a linkage the reciprocate the reciprocating blade) coupled to the blade assembly, the drive assembly including an electric drive motor 5 and inherently a linkage, the motor 5 coupled to the linkage and the linkage coupled to the blade assembly and configured to reciprocate at least one blade of the blade assembly; and a handle 2, wherein the trimmer 32 and handle 2 are pivotably connected at an end of the hair grooming appliance, wherein the trimmer and the handle are configured to pivot between an opened position and a closed position. It should be noted that the closed position is defined by a position where the hair grooming device 32 is perpendicular to the longitudinal axis of the handle, and the closed position is defined by a position where the hair grooming device is aligned with the longitudinal axis of the handle.
           Regarding claim 11, Yamada teaches everything noted above including that the trimmer 32 includes a blade head 6 configured to house the blade assembly. See Fig. 7 in Yamada.  

          Regarding claim 16, Yamada teaches everything noted above including that the handle 2 and the trimmer 32 are able to rotate relative to each other about an axis located at an end of the hair grooming device.  
           Regarding claim 17, Yamada teaches everything noted above including the handle 2 defines a battery compartment configured to receive at least one battery  (1a, 1b), wherein the battery is configured to provide an electrical current to the electric motor 5.   


Claim Rejections - 35 USC § 103
      4.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.       Claims 6-9 and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mou in view of Cartucci (2009/0144984), provided with the IDS submitted on 04/30/2020.  Regarding claims 6 and 18, Mou does not explicitly teach . 
             Regarding claims 7 and 19, Mou teaches everything noted above including that the hair removing assembly includes a first blade 3 and a second blade 7, at least one of the first blade and the second blade being operatively connected to the drive assembly for driven movement relative to the other one of the first blade and the second blade when the drive assembly is in the ON state.  
             Regarding claims 8 and 20, Mou teaches everything noted above including that the hair grooming device (3, 7, 12, 14) and the handle 2 are configured to pivot between an opened position and a closed position.  
             Regarding claims 9 and 21, Mou, as modified Cartucci, teaches everything noted above including that the drive assembly 90 is in the ON state when the hair grooming device 70 and the handle 20 are in the opened position. See Figs. 1-8 in Cartucci.

             Regarding claim 23, Mou, as modified Cartucci, teaches a hair grooming appliance (1, 2) comprising: a hair grooming device (3, 7, 12, 14) comprising at least on of hair cutting assembly (3, 7) and a hair removing assembly; a drive assembly 6 coupled to the hair grooming device and configured to drive the hair grooming device;  a handle 2; and a hinge pivotably connecting the handle and the hair grooming device, the hair grooming device and the handle being configured to pivot between an opened position and a closed position about the hinge, wherein the drive assembly is in an ON state when the hair grooming device and the handle are in the opened position, the drive assembly being in an OFF state when the hair grooming device and the handle are in the closed position (Figs. 1-8 and claim 1 in Cartucci).   

6.       Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamada in view of Walton. Regarding claim 4, Yamada teaches everything noted above except that the battery comprises a rechargeable battery. However, Walton teaches a clipper including a handle defines a battery compartment configured to receive at least one battery 42 which is a rechargeable battery. See Figs. 4-5 and col. 3, lines 54-55 in Walton. It would have been obvious to a person of ordinary skill .

7.       Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamada in view of Wahl (4,622,745). Regarding claim 13, Yamada teaches everything noted above except a comb configured to extend over the blade head and the hair removing assembly when the trimmer and the handle are in the opened position. However, Wahl teaches a hair clipper including a blade head 14 which includes a reciprocating blade 39 and a stationary blade 18. Wahl also teaches that a come 16 configured to extend over the blade head. See Figs. 5-12 in Wahl. It should be noted that the come 16 of Wahl would extend over the blade head of Yamada’s clipper when the handle and hair removing assembly is in the open position. It would have been obvious to a person of ordinary skill in the art to provide Yamada’s hair clipper with the comb, as taught by Wahl, in order to adjust the length of the cut by the blades. 

Allowable Subject Matter
8.        Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 4, Mou and Yamada ,alone or in combination with the prior art of the record, do not teach that the handle further defines a comb receiving slot on a second side of the handle, wherein the 

Conclusion
 9.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
           Kawara et al. (5,046,249), Fujikawa et al. (5,050,304, Psimadas et al. (7,937,837), Ochi et al. (8,091,241), Kuo (7,093,363), Shimizu et al. (9,132,560), Royle (8,141,253), Leventhal (8,033,027), and Khubani (2006/0053632) teach a hair grooming device.
           Little et al. (7,581,319), Lin (5,206,994), Reeves (5,029,390), Plante et al. (2003/0209210) and Curtin (8,584,581) teach an accessory storage in a handle of a grooming device.

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   November 9, 2021